Citation Nr: 0416333	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1969, including combat service in the Republic of 
Vietnam.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied service connection for 
a low back disability.  The veteran perfected a timely appeal 
of this determination to the Board.


FINDINGS OF FACT

1.  The veteran engaged in combat in the Republic of Vietnam 
and received the Combat Action Ribbon.

2.  The evidence shows that the veteran has spondylolisthesis 
of L4-L5, which is related to a back injury he sustained 
during his combat service in the Republic of Vietnam and 
which is consistent with the circumstances, conditions or 
hardships of that service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a low 
back disability, identified as spondylolisthesis of L4-L5, 
was incurred in service.  38 U.S.C.A. § 1110, 1154(b), 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA
 
The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  The Board finds 
that all relevant evidence has been obtained with regard to 
the veteran's claim of service connection for a low back 
disability and that the requirements of the VCAA have been 
satisfied.

In April 2001, the veteran was afforded a formal VA 
examination to determine the nature and extent of his low 
back disability and to obtain an opinion as to the etiology 
of this condition.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  VA has also associated the veteran's service medical 
records and records of the veteran's private treatment for 
back problems, dated variously since 1977.  He and his 
representative have been provided with a statement of the 
case (SOC) and two Supplemental Statements of the Case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  In 
an October 2003 RO letter, VA notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  The letter 
also invited the veteran to submit additional evidence, not 
already of record, that would support his claim.  By way of 
these communications, VA gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  The veteran's representative has been given 
the opportunity to submit written argument and, in light of 
this decision, in which Board grants the veteran's claim to 
service connection for a low back disability, the veteran is 
not prejudiced by the Board's review of these claims on the 
basis of the current record.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  The Board will therefore proceed with 
the consideration of this case.  

Analysis

The veteran asserts in this case that service connection is 
warranted for a low back disability.  Specifically, the 
veteran reports that his low back disability began in service 
as a result of a fall from a hovering helicopter in Vietnam 
in the summer of 1968.  The veteran contends that his 
condition has been continuous and has worsened since that 
time.  

As a preliminary matter, the Board notes that it has reviewed 
the medical and lay evidence of record.  Because it is clear 
that the veteran suffers from a low back disability, the 
Board will focus on the evidence that relates to whether this 
condition was incurred in or aggravated by disease or injury 
that took place during the veteran's military service.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette at 393.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that service connection is warranted for the veteran's low 
back disability.

In this case, the veteran claims that he was injured in 
Vietnam in the summer of 1968 when he fell from a hovering 
helicopter and landed on a boulder.  The veteran was a 
Rifleman in the Marine Corp, and as such, the veteran stated 
that he carried approximately fifty pounds of combat gear 
that aggravated his injury.

The veteran's DD Form 214 reveals that his decorations and 
awards include the Combat Action Ribbon.

The veteran's service medical records are silent for 
treatment of any back condition in 1968, but do reflect that 
the veteran sought treatment in May 1969 for low back pain.

In addition to his statements, the veteran submitted two 
statements drafted by individuals who have known the veteran 
since 1970.  In both statements, the affirmants reported that 
the veteran had complained of low back pain since they first 
met soon after his return from Vietnam, and that he sought 
help for his condition from various doctors, chiropractors 
and physical therapists since that time.

VA and private medical records, dated from July 1977 to May 
2003, reflect that the veteran was seen numerous times for 
complaints of low back pain and show that he has been 
diagnosed with spondylolisthesis of L4-L5.  The record also 
reflects that the veteran underwent a lumbar spinal fusion in 
1987.
 
In April 2001, the veteran was afforded a formal VA 
examination.  At the outset of the examination, the examiner 
noted that the veteran's claims file was available for review 
and presented a brief history of the veteran's condition 
including the veteran's reported 1968 in-service injury to 
his lower spine.  Following a physical examination of the 
veteran, the examiner diagnosed the veteran has having 
spondylolisthesis of L4-L5.  The examiner did not comment on 
the etiology of the veteran's condition.

Finally, the record includes a May 2003 report from the 
veteran's private physician.  In this report, the physician 
indicated that the veteran had been a patient in his office 
since March 1988 and was originally seen for low back pain 
and neck pain.  He also noted the veteran's medical history, 
including his spinal surgery and his reported fall form the 
helicopter while in the military.  The physician noted that 
the veteran reported no back pain prior to his in-service 
fall and that his condition has progressively worsened over 
time.  The physician described the veteran's condition a 
unresolved, chronic, severe low back pain, and stated that 
"[b]ased on my long experience with Mr. [redacted] and his 
extensive history relating to his lower back condition, I 
believe, within medical certainty, it is as likely as not 
that the fall and repeated jumping from helicopters may have 
caused and certainly exacerbated his condition." 

In light of the foregoing, the Board finds that service 
connection is warranted for a low back disability.  In 
reaching this determination, the Board notes that the veteran 
reports that he injured his back when he fell from a hovering 
helicopter in the summer of 1968, during his combat service 
in Vietnam.  As noted above, in cases where a combat veteran 
claims service connection for injuries or disease incurred or 
aggravated in combat, VA will accept satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Here the record reflects that the veteran received the Combat 
Action Ribbon for his service in Vietnam signifying that he 
engaged in combat during his service there.  His lay 
statements explaining his fall from the helicopter will 
therefore be accepted as sufficient proof of service 
connection, even though there is no official record of such 
incurrence.  And the Board finds that the veteran's account 
of the incident is consistent with the circumstances, 
conditions and hardships of his service in Vietnam in the 
summer of 1968.  As such, as a matter of law, the Board finds 
that the veteran sustained this injury while on active duty.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In addition, the Board notes that, beginning in May 1969 and 
continuing from 1977 forward, the veteran continuously 
complained of and sought treatment for low back pain.  In 
this regard, the Board notes that in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002), the United States Court of 
Appeals for Veterans Claims (Court) has held that the veteran 
is competent to report that he has experienced a continuity 
of symptomatology.  The Board also observes that the veteran 
did not file a claim of service connection for a back 
disability until many years after these initial complaints.  
Thus, he was relating this history many years before it 
became the basis of a claim, which enhances its credibility.  
See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

Finally, the record shows that the veteran has been diagnosed 
with a low back condition, specifically spondylolisthesis of 
L4-L5, on several occasions by both VA and private 
physicians.  And, while the VA examiner did not comment on 
the etiology of the veteran's condition, the veteran's 
private physician since March of 1988 specifically concluded 
that "it is as likely as not that the fall and repeated 
jumping from helicopters may have caused and certainly 
exacerbated his condition."  Thus, in the absence of any 
contradictory medical opinion addressing the etiology of 
onset of this disorder, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports his claim of entitlement to service 
connection for a low back disability, identified as 
spondylolisthesis of L4-L5.  The appeal is granted.  


ORDER

Service connection for a low back disability, identified as 
spondylolisthesis of L4-L5, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



